Citation Nr: 0300888	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  99-16 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a lung disability, 
including as secondary to tobacco use and/or nicotine 
dependence in service.

2. Entitlement to service connection for a cardiovascular 
disability, including as secondary to tobacco use and/or 
nicotine dependence in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to April 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

This matter was initially before the Board in January 2001, 
at which time the Board remanded the matter to allow the RO 
to schedule a personal hearing.

In March 2001, the veteran, with the assistance of an 
accredited representative, appeared at the Phoenix RO and 
testified at a hearing conducted by a Decision Review 
Officer (DRO).  A transcript of the hearing has been 
associated with the claims file.

The Board remanded the matter in October 2001 for additional 
development.  The case has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1. VA has completed all required notification and 
development.

2. The competent and probative evidence establishes the 
veteran has never acquired nicotine dependence.

3. The competent and probative evidence establishes that the 
veteran's in-service tobacco use did not cause a current 
cardiovascular or lung disability.

4. The competent and probative evidence establishes that the 
veteran did not manifest a cardiovascular or lung 
disability until many years after service.


CONCLUSIONS OF LAW

1. A lung disability was not incurred or aggravated in 
service, may not be presumed to have been incurred 
therein, and did not arise subsequent to service as a 
proximate result of a disease process that was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310(a) (2002); VAOPGCPREC 19-97.

2. A cardiovascular disability was not incurred or aggravated 
in service, may not be presumed to have been incurred 
therein, and did not arise subsequent to service as a 
proximate result of a disease process that was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310(a) (2002); VAOPGCPREC 19-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Enlistment examination in December 1952 indicated normal 
clinical evaluation of the heart, lungs, chest, and vascular 
system.  


An abstract of medical history documents an October 1953 
diagnosis of right thumb cellulitis, a January 1955 penile 
chancroid, and a February 1955 diagnosis of acute 
urethritis.  A sick call treatment record documents a two-
day cough in February 1953.  May 1953, November 1954, 
September 1955, and December 1955 chest X-rays were normal.

Separation examination in April 1956 revealed no medical 
defects and a normal clinical evaluation of the heart, 
lungs, chest, and vascular system.  Chest X-ray at that time 
was normal.

VA conducted a general medical examination in November 1997.  
The veteran reported he was unable to quit smoking 
cigarettes.  A three-year history of anterior chest pain was 
reported.  Pulse and respirations were normal, and the heart 
demonstrated regular sinus rhythm, with no murmurs.  The 
lungs were clear.  The diagnostic impression included no 
respiratory or cardiovascular diagnoses.

VA treatment records from 1997 document diagnoses and 
treatment for nicotine addiction.  In February 1997, a one-
pack-per-day smoking habit was noted, and the veteran 
reported that the longest he had ever gone without smoking 
was when he quit for one week in 1991 during a brain tumor 
hospitalization.  He reportedly quit smoking a few other 
times for no more than one to two days.  He stated that he 
smokes because he is addicted to nicotine.

VA treatment records from 1997 also document diagnoses and 
treatment for coronary artery disease, generally described 
as stable on medication.

In June 1998, the veteran presented to a VA facility with 
complaints of exertional dyspnea and chest pain beginning 
six weeks earlier.  He underwent angioplasty with stent 
insertion.  Discharge diagnoses included atherosclerotic 
heart disease, hypertension, hyperlipidemia, and tobacco 
abuse.   

In June 1998, the veteran provided to VA a medical history 
in which he reported that he had quit smoking for six months 
on two separate occasions.  Both times, he started smoking 
again due to stress.

In October 1999, the RO received a letter from the veteran's 
mother in which she states that he did not smoke until he 
joined the military.  

Treatment records from 1999 to 2001 reflect diagnoses 
and treatment for chronic bronchitis and ischemic heart 
disease.

In March 2001, the veteran testified that he began smoking 
in the Navy at age 17.  He stated that he became dependent 
on cigarettes, which eventually caused both a lung and 
cardiovascular condition.

In April 2001, VA conducted a heart examination.  The 
pertinent diagnoses were arteriosclerotic heart disease and 
hypertension.  In April 2001, VA conducted a respiratory 
examination.  The veteran reported that he began smoking as 
a teenager in service and only stopped smoking once for 
about 15 days.  After further questioning of the veteran's 
smoking habits, particularly when he runs out of cigarettes, 
the examiner stated that he did not detect any history of 
desperation.  The examiner noted the veteran recently 
reduced his habit to one-half pack-per-day because he did 
not want to smoke around his ill wife.  At the April 2001 VA 
respiratory examination, the examiner opined that the 
veteran probably had chronic obstructive pulmonary disease 
(COPD) and provided the following analysis:

"[The veteran's] smoking history, that is 
beginning at age 17 in this 66 year old man who 
still smokes, is certainly adequate to be and, in 
my opinion, would be the cause of any COPD.  Even 
though he began smoking in the service, and even 
though he was given the opportunity to describe 
symptoms of withdrawal, in my opinion the history 
is inadequate to support a history of nicotine 
dependence or addiction, the reaction to 
withdrawal being much more of those of just a 
desire for cigarettes."     

A May 2001 addendum to the respiratory examination noted 
that the veteran did not report for pulmonary function 
testing and that the chest X-ray suggests he has 
"interstitial lung disease of some sort."

A January 2002 treatment note indicates the veteran is a 
"current non-tobacco user." 

VA conducted a pulmonary disease examination in April 2002.  
The diagnostic impression is as follows:

"It is not yet been determined definitely that 
the veteran has COPD but he has suggestive 
findings . . . There is not sufficient evidence 
to meet criteria for nicotine dependence.  If he 
does have COPD, it must be conceded that any 
smoking he did in the service would have 
proportionately contributed to this but he has 
smoked since age 17 to the present, so only four 
out of those 48 years of smoking were while he 
was in the military.  However, it is not at all 
likely that any lung condition was actually 
incurred during his military service.  In 
summary, any COPD discovered after studies are 
reviewed would be linked to tobacco use.  The 
likelihood that that tobacco use while in the 
line of duty during service resulted in the 
condition is not at all probable.  The condition 
would have resulted from the accumulation of 
years of post service tobacco use.  From the 
evidence available, the likelihood that the 
veteran incurred nicotine dependence during the 
service is very low, and, in fact, he does not 
meet the criteria for nicotine dependence (see 
history re the fact that he never really tried to 
quit and experienced only mild nervousness while 
in the hospital and unable to smoke)."

VA conducted a cardiology examination in May 2002.  The 
examiner noted a history of chest pain starting in 1991.  
The diagnostic impression is as follows:

"Coronary artery disease status post right 
coronary stents.  He is experiencing some chest 
symptoms, primarily shortness of breath, and it 
is not at all certain that this is of cardiac 
origin, as of course he also has chronic 
respiratory symptoms anyway (it is not well 
established, however, that he has COPD, as 
alleged).  The original pulmonary note describes 
the smoking risk factor and as a risk factor for 
coronary disease, it would apply as it would for 
pulmonary disease, that is, the amount of smoking 
done in the service would be fairly negligible 
compared to the length of time that he smoked 
after the service and continues to smoke.  In 
addition, it is only one risk factor of many.  I 
see, in reviewing his lab studies, that he has 
had hypercholesterolemia . . . there is obviously 
the other risk factor of hyperlipidemia, 
independent from the smoking history."

June 2002 VA examination addendums note that testing 
revealed no cardiac ischemia and that pulmonary 
function testing was compatible with mild obstruction.  


Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim 
that is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending at the CAVC at the time of its 
enactment.  

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board 
entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to 
pre-VCAA decisions of the Board.  See Bernklau v. Principi, 
291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002).  

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment. 

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  


Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is 
pending, the version more favorable to the appellant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing 
specific and expanded provisions pertaining to the duty to 
notify), and is therefore more favorable to the veteran.  
Accordingly, the amended duty to assist law applies.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001).

The Board notes that the RO did not refer to the explicit 
provisions of the VCAA when it issued its June 2001 or July 
2002 supplemental statements of the case (SSOCs).  
Nevertheless, the Board finds that VA's duties have been 
fulfilled in the instant case.

In May 1999, the RO sent a letter explaining tobacco-related 
claims and what was needed from the veteran to support such 
claims as well as what VA would do to develop the record.  
The Board notes that the VCAA made no change in the 
statutory or regulatory criteria that govern tobacco-related 
service connection claims.


In an August 1999 letter, the RO updated the veteran as to 
what the RO had done to develop the claims and how he could 
further assist in developing the claims for appellate 
review.  He was notified of the VCAA by virtue of the 
Board's October 2001 decision, which included a remand of 
the current issues to the RO for development consistent with 
the VCAA.  A development letter was accordingly sent to the 
veteran in January 2002.  

As described above, the veteran was apprised of what he must 
show to prevail in his claims, what information and evidence 
he is responsible for, and what evidence VA must secure.  VA 
has accordingly satisfied its duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The claims file contains the veteran's service medical 
records, and the Board finds that there are no outstanding 
post-service records requiring further development of the 
claim.  The RO received no response from the January 2002 
development letter.  The Board's October 2001 remand 
indicated a follow-up request should be performed to obtain 
records from Good Samaritan Hospital, but there is no 
current medical release from the veteran in the claims file.  
See Wood v. Derwinski, 1 Vet. App. 406 (1991) (duty to 
assist not a one-way street).

All VA medical records have been obtained and associated 
with the claims file.  The Board noted in October 2001 that 
the RO should attempt to obtain outstanding respiratory 
function testing from 2001, but no such records exist 
because the veteran failed to appear for that testing.

The Board notes that the competent evidence includes several 
references to the effect that the veteran claims to have 
been found disabled by the Social Security Administration 
(SSA) and is currently receiving disability benefits.  There 
is, however, no indication that SSA considered evidence not 
currently in the claims file or that they rendered any 
opinion as to the etiology of a lung or cardiovascular 
disability.  


To the contrary, the evidence includes a statement from the 
veteran that he was found disabled by SSA in the 1990s due 
to multiple impairments, none of which he named.  Moreover, 
the medical history was provided in the context of  
treatment and evaluation of a neurological disorder; he has 
never told a cardiac or respiratory examiner or treating 
source about SSA.  Indeed, the Board notes the evidentiary 
record contains significant orthopedic, neurological, 
gastrointestinal, and other medical evidence of current and 
severe disability unrelated to the present claims, which 
likely renders the veteran unemployable by SSA standards.  
See generally Title II and Title XVI of the Social Security 
Act.

Moreover, as SSA disability determinations are based solely 
on the current level of disability or periods of disability 
- of which there is adequate evidence in the veteran's favor 
- SSA records are no longer relevant to the current claims.  
Id.

Pursuant to the Board's October 2001 remand, the veteran 
underwent VA examinations in April and May 2002 for the 
conditions at issue, and the reports from these examinations 
are thorough and in compliance with the remand directives.  
Development for additional examinations is therefore 
unnecessary.

The veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and he and his representative have done so.  As a result of 
the Board's January 2001 remand, he testified at a DRO 
hearing in March 2001, and an appellant's brief was received 
as recently as December 2002.

As discussed, the Board has reviewed the evidence of record 
and determined that all notification and development actions 
required by the new legislation and the implementing 
regulations have been completed in full.

This is not a case in which the VCAA has been applied in the 
first instance.  The Board remanded the matter in October 
2001 for extensive development consistent with the 
requirements of the VCAA, and the RO performed their 
development accordingly, prior to the issuance of the July 
2002 SSOC.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released 
under conditions other than dishonorable from the period of 
service in which the disease or injury was incurred, 
provided the disability is not the result of the person's 
own willful misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303.

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).


Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, 
under 38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence 
showing post-service continuity of symptomatology; and (c) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology. McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Savage v. Gober, 10 Vet. App. 488, 495-97). 

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the 
asserted continuous symptomatology was the sworn testimony 
of the appellant himself and when "no" medical evidence 
indicated continuous symptomatology.  McManaway, 13 Vet. 
App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.



The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a 
chronic condition must still provide a medical nexus between 
the current condition and the putative continuous 
symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, 
the claimant cannot succeed on the merits of the claim.  
Voerth, 13 Vet. App. at 120.

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995).  

For claims received by VA after June 9, 1998, a disability 
or death will not be considered service-connected on the 
basis that it resulted from injury or disease attributable 
to the veteran's use of tobacco products during service.  
38 C.F.R. § 3.300(a).

For claims for secondary service connection received by VA 
after June 9, 1998, a disability that is proximately due to 
or the result of an injury or disease previously service-
connected on the basis that it is attributable to the 
veteran's use of tobacco products during service will not be 
service connected under 38 C.F.R. § 3.310(a).

Secondary service connection is established for ischemic 
heart disease or other cardiovascular disease under 
38 C.F.R. § 3.310(b).

VA's Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  
Therefore, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to 
nicotine dependence are:  (1) whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.

The Board is bound by the precedent opinions of the VA 
General Counsel.  38 U.S.C.A. § 7104(c) (West 1991).

Where the evidence indicates a likelihood that a veteran's 
disabling illness had its origin in tobacco use subsequent 
to service, and the veteran developed a nicotine dependence 
during service which led to continued tobacco use after 
service, the issue then becomes whether the illness may be 
considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310(a). VAOPGCPREC 19-
97, 62 Fed. Reg. 37,954 (1997). 

VAOPGCPREC 19-97 further notes that secondary service 
connection could occur only if a veteran's nicotine 
dependence which arose in service and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  

VAOPGCPREC 19-97 further notes that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service 
usage of tobacco products was the proximate cause of the 
disability or death upon which the claim is predicated.  A 
supervening cause of the disability or death, such as 
exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the 
situation when a nicotine-dependent individual might have 
full remission and then resume use of tobacco products.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

At the outset, the Board notes that the veteran's claims 
were received by VA prior to June 9, 1998, and are therefore 
not limited by the amended regulation prohibiting service 
connection of a disability on the basis that it resulted 
from disease attributable to the use of tobacco products by 
a veteran during his or her service.  See 38 C.F.R. § 3.300; 
see also Karnas, supra (where a law or regulation changes 
after a claim has been filed, the version more favorable to 
the veteran applies). 

The competent evidence shows that the veteran currently 
suffers from both a cardiovascular disability and a lung 
disability.  Objective findings, diagnoses, and treatment 
indicate he currently suffers from coronary artery disease, 
status post surgical repair.  Regarding the respiratory 
disability, there is documented "mild obstruction", 
"interstitial lung disease of some sort", "suggestive 
findings of COPD," and treatment for chronic bronchitis.  
The Board therefore finds that the current disability 
requirement has been met for the claimed disabilities on 
appeal.


Thus, the claims for entitlement service connection turn to 
the question of whether the competent and probative evidence 
establishes that these disabilities were incurred in or 
aggravated by the veteran's active service or otherwise 
related to service, despite first being diagnosed post-
service.

For tobacco-related claims filed prior to June 9, 1998, such 
as the present case, an extension of that inquiry includes 
the issue of whether the disease of nicotine dependence was 
actually incurred in active service, which then led to 
continued tobacco use after service, which ultimately caused 
the claimed lung and cardiovascular disabilities.  There is 
also the question of whether in-service tobacco use alone 
may have caused the claimed disabilities.  See VAOPGCPREC 
97-17.  These questions involve both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein).

The competent medical conclusions from several examining 
physicians relate the veteran's claimed disabilities to 
longstanding tobacco use, but as the two most recent VA 
examiners pointed out, only a small overall percentage of 
the veteran's smoking was in service, such that it is "not 
at all probable" that tobacco use in service resulted in the 
currently claimed disabilities.  Instead, the 40-plus years 
of post-service smoking were deemed much more likely to have 
caused the claimed disabilities.  The Board give substantial 
weight to the opinions that assert this and therefore finds 
that the currently claimed disabilities are not the result 
of in-service tobacco use.


That the competent and probative evidence tends to suggest 
years of post-service tobacco use caused the current 
cardiovascular and lung disabilities does not support the 
claim.

The veteran's continued use of tobacco after service cannot 
be the result of in-service nicotine dependence because 
competent medical opinions state that there is insufficient 
evidence of nicotine dependence.  The Board accords 
significant probative value to these VA examiner opinions 
because these opinions are well reasoned and consistent with 
other substantial evidence of record.  See Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).

For instance, as one examiner noted, the veteran has never 
mentioned any significant withdrawal symptoms when he 
related his experiences of not smoking for extended periods.

Conversely, and for the reasons below, the Board gives 
minimal weight to the opinion of medical professionals who 
treated the veteran for what they diagnosed as nicotine 
dependence.

The treatment records intimate the treating physicians did 
not independently assess whether the veteran had nicotine 
dependence; they merely accepted the veteran's opinion that 
he was addicted to nicotine and needed help quitting.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995) (Board not bound to 
accept medical opinions based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence); see also White v. Principi, 243 F. 3d 1378 (Fed. 
Cir. 2001) (CAFC rejected treating physician rule in VA 
claims).   

Additionally, the veteran's history of tobacco use as 
reported by him does not support the claims.  In fact, it 
contradicts service-related nicotine dependence.  He 
reported that he stopped smoking after service twice, each 
time for six months.  See VAOPGCPREC 19-97.  

The veteran recently told a treating source that he is no 
longer using tobacco.  He told a VA examiner that he once 
reduced his level of smoking simply to avoid smoking around 
his spouse.  He told another VA examiner that he went back 
to smoking due to stress, not to avoid withdrawal symptoms.  
These statements by the veteran all support the April 2001 
and April 2002 examiners' opinions that the criteria for 
nicotine dependence have never been met.

The competent and probative evidence establishes that in-
service nicotine dependence is not the proximate cause of 
the veteran's current lung and cardiovascular disabilities.  
There is no competent and probative diagnosis of nicotine 
dependence upon which to predicate a finding of proximate 
cause in favor of the claim.

The Board notes that the lay statements of record that 
attribute the claimed disabilities to in-service tobacco 
use, nicotine dependence, etc., cannot competently address 
such medical issues involving causation and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Health professionals, however, are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis or 
opinion.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

Although the veteran has primarily argued that his lung and 
cardiovascular disabilities are related to tobacco use, the 
Board has also considered whether entitlement to service 
connection is warranted regardless of tobacco use/nicotine 
dependence.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

In this case, the competent evidence shows that the current 
disabilities first manifested themselves in the early 1990s, 
many years after service and well beyond any relevant 
presumptive period for a listed heart or lung disorder.

The April 2002 VA examiner opined that it is not likely that 
any lung condition was actually incurred during military 
service.  The Board finds this opinion consistent with the 
evidentiary record.  Regarding the cardiovascular 
disability, the Board observes that there is no competent 
evidence of heart disease in the record until many years 
after service, which persuades the Board to find that it is 
also not likely that any cardiovascular condition was 
actually incurred during service.

The service medical records are essentially devoid of any 
respiratory or cardiovascular pathology in service and 
reflect the veteran was discharged from service in 1956 in 
good health.  The evidentiary record is noticeably absent of 
any heart disease or lung disease treatment or evaluation 
records from the 1960s, 1970s, and 1980s.  

Chest pain reportedly began no earlier than 1991, and 
findings of lung abnormalities are all within the 1990s or 
later and demonstrate questionable to minimal levels of 
impairment, further supporting that any current lung 
disability did not likely have its onset many years ago in 
service or immediately thereafter.  Similarly, initial VA 
examinations in the 1990s minimized the significance of any 
heart disease.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit-
of-the-doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for a lung disability, 
including as secondary to tobacco use and/or nicotine 
dependence in service, is denied.

Entitlement to service connection for a cardiovascular 
disability, including as secondary to tobacco use and/or 
nicotine dependence in service, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

